Citation Nr: 9919812	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-33 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1956.  He has been represented throughout his appeal 
by the New York Division of Veterans' Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1997, by the New York, New York Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for hearing loss.  Following the receipt of 
additional medical records, a rating action in September 1997 
confirmed the denial of service connection for hearing loss.  
The notice of disagreement with this determination was 
received in November 1997.  The report of a VA audiological 
evaluation was received in November 1997.  The statement of 
the case was issued in December 1997.  The substantive appeal 
was received in December 1997.  

On March 16, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at New York.  A transcript of the hearing is of 
record.  The appeal was received at the Board in May 1999.  


REMAND

The veteran essentially contends that he developed bilateral 
hearing loss as a result of noise exposure during active 
service.  The veteran maintains that his assignment as a 
weapons repairman placed him on the rifle range where he was 
exposed to constant noise when the guns were fired.  He 
further maintains that they were not provided any ear 
protectors during service; as a result, his continuous 
exposure to the gunfire caused him to develop his current 
hearing loss.  

At the time of his personal hearing in March 1999, the 
veteran indicated that he had no hearing problems at the time 
of his entry into military service.  The veteran indicated 
that he participated in a 6-month program at the VA, St. 
Albans Domiciliary from approximately December 1995 to August 
1996; he stated that those records should be at the VA, St. 
Albans Extended Care Center.  The veteran related that after 
informing a nurse practitioner at the VA, St. Albans 
Domiciliary of his exposure to loud noise on the rifle range, 
she told him that he should be service-connected; however, it 
was not.  The veteran indicated that the doctors at St. 
Albans noted a scar tissue in his tympanic membrane.  The 
veteran further indicated that the doctors told him that, 
because of his perforated eardrum, there was a chance of 
infection; as a result, he was told that he should have his 
ears checked once a year.  In fact, the veteran related that 
he had an appointment for a regular physical the day 
following his hearing.  

It does not appear, however, that the RO requested the above 
mentioned treatment records from the VA, St. Albans.  The 
Board notes that the VA is deemed to have constructive 
knowledge of these records and, in this case, has actual 
knowledge of the existence of these records.  As such, they 
are considered to be evidence that is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 
See also O.G.C. Prec. Op. No. 12-94, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction (AOJ)'s] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error....").  

Therefore, the Board determines that further development of 
the case is necessary.  Accordingly, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO contact the VA, St. Albans 
Domiciliary and Extended Care Center and 
secure copies of all records of treatment 
provided to the veteran at any time for 
any disorder.  The RO should also attempt 
to obtain any additional VA medical 
records not already on file which may 
exist.  All of these records are to be 
associated with the claims folder.  

2.5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC), which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

Following completion of the above actions, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to obtain 
additional development and to accord the veteran due process 
of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



